[Letterhead of Cahill Gordon & Reindel LLP] (212) 701-3491 September 25, 2009 Re: Global Sources Ltd. Form 20-F for Fiscal Year Ended December 31, 2008 Filed June 26, 2009 File No. 000-30678 Dear Mr. Spirgel: On behalf of and as counsel to Global Sources Ltd. (the “Company”) and as discussed by telephone earlier today with Kathleen Krebs, we have requested an extension of time to reply to your letter dated September 21, 2009 to Mr. Eddie Heng of the Company, regarding the above-referenced report, until October 16, 2009.Per my telephone conversation earlier today with Kathleen Krebs, our request for an extension until October 16, 2009 was granted The Company appreciates the Staff’s consideration.The Company continues to diligently preparea response. Please direct any questions or concerns regarding this request to the undersigned at the number indicated above.Thank you for your attention. Sincerely, /s/ Stuart G. Downing Stuart G. Downing Larry Spirgel Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E.
